Title: From George Washington to Clement Biddle, 28 May 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 28th May 1798

Enclosed you will receive my Power of Attorney to sell the sum of three thousand four hundred and ninety four dollars and thirty one cents, Six pr Cent stock of the United States, which stands in my name on the Books in Philadelphia, and also the certificate of sd Stock.
This ⟨stock⟩ is loaned by me for the use of the Potomack Company, and in the application thereof you ⟨will be⟩ pleased to follow the advice of Mr William Hartshorne, of Alexandria, the Treasurer of that Company.
There will yet remain a small sum to be ⟨receiv⟩ed quarterly on the 3 prCt Stock; but that I may not at any time draw for more than you have funds to answer, I pray you to inform me, (after the Coach & Table ornaments are sold) how the A/c between us stands—that I may make my remittances accord with the draughts. With esteem & regard I am Dear Sir Your Obedt Hble Servant

Go: Washington

